Citation Nr: 0809350	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyperkeratosis of 
the hands, due to exposure to herbicides, including Agent 
Orange.

2.  Entitlement to service connection for hyperkeratinization 
of the feet, with onychomycosis, due to exposure to 
herbicides, including Agent Orange.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1965 through May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent disability rating, effective from October 31, 
2003; and also denied service connection for hyperkeratosis 
of the palms (claimed as a hand condition secondary to Agent 
Orange) and for hyperkeratinization, with callous formation 
and onychomycosis, of the feet (claimed as a foot condition 
secondary to Agent Orange).  By September 2005 rating 
decision, the RO granted a 50 percent disability rating for 
the service-connected PTSD, effective from October 31, 2003.  
The veteran has continued his appeal for an even higher 
rating.  This matter further comes before the Board from an 
October 2006 rating decision, in which the RO denied service 
connection for bilateral hearing loss and for tinnitus.  In 
May 2007, the veteran testified at a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  

The issues of service connection for hyperkeratosis of the 
hands, due to exposure to herbicides, and service connection 
for hyperkeratinization of the feet, with onychomycosis, due 
to exposure to herbicides, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was identified at entrance.

2.  VA has not been able to show that the increase in 
disability was due to natural progress.

3.  Tinnitus is shown to be secondary to the veteran's 
bilateral hearing loss.

3. The veteran's PTSD is manifested by no more than 
depression; chronic sleep disturbances; nightmares and 
flashbacks; and problems with establishing and maintaining 
effective relationships, without suicidal ideation, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; or 
spatial disorientation.


CONCLUSIONS OF LAWS

1. Bilateral hearing loss was aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus is proximately due to the bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

3. The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In April 2004 and July 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim for a rating in excess of 50 percent for 
PTSD.  Although the April 2004 and July 2004 notice letters 
primarily pertained to the claim for service connection for 
PTSD, the Board finds that these VCAA notice letters are also 
sufficient for providing notice as to the issue currently on 
appeal.  In that regard, the Board notes that the claim for a 
higher rating for PTSD, following an initial rating 
assignment, is a downstream issues from the original grant of 
service connection for that issue.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that no 
additional section 5103(a) notice was required for such 
downstream issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Board finds that the content of the April 2004 and July 
2004 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a March 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran, relative to his claim, 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Indeed, in June 2006, the veteran completed the VCAA Notice 
Response form, checking off that he did not have any "other 
information or evidence to give to VA to substantiate [his] 
claim".  The Board therefore concludes that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Moreover, the veteran has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
prejudicial error shown. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  
Additionally, the record reflects that the veteran was 
notified of the Dingess precedent in letters dated in March 
2006 and June 2006.


II. Factual Background

Service medical records show that on a Report of Medical 
History prepared in conjunction with the veteran's induction 
examination, the veteran responded "yes" to having ear, 
nose, or throat trouble.  It was noted that his ears had 
never drained, but he had "pimples" in his ears.  On his 
induction examination in March 1965, bilateral hearing was 
reported as 15/15 to whispered voice testing.  On the 
audiometer chart there was a notation of "unable to 
ascertain accurately because of packed cerumen".  He 
underwent a consultation which determined that he had large 
plugs of cerumen in each ear that were stuck to the canal 
walls.  A course of treatment including oral antibiotics, ear 
drops, and use of an analgesic compound was recommended.  

Service medical records further show that on the veteran's 
induction examination report, there was a notation of 
audiometric testing in August 1965, which showed hearing 
thresholds in decibels of 15, 15, 15, and 25, in one ear, and 
20, 20, 30, and 40, in the other ear, at 500, 1,000, 2,000, 
and 4,000 hertz (Hz), respectively.  Service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO/ANSI) units.  Thus, 
on evaluation in August 1965, pure tone threshold levels, in 
decibels, converted from ASA to ISO/ANSI units, were as 
follows:  30, 25, 25, and 30, on the right and 35, 30, 30, 
and 45, on the left, at 500, 1000, 2000, and 4000 Hertz.  The 
veteran was noted to have a "hearing defect H-2", and in 
block 76 of the medical report, he was provided a physical 
profile of "2" for hearing (H) on his PULHES chart.  There is 
no other in-service complaint of, or treatment for, hearing 
loss.  

Service medical records show that on a Report of Medical 
History, prepared in conjunction with the veteran's service 
separation examination, he responded "no" to having or 
having had hearing loss.  On his separation examination in 
May 1967, audiometric testing showed pure tone thresholds, as 
0 decibels for 500, 1000, 2000, and 4000 Hertz.  In the 
summary of defects and diagnoses here is a notation of 
"wnl" (within normal limits).  The separation examination 
noted that the veteran was assigned a physical profile of "1" 
for hearing (H) on his PULHES chart. 

Service records show that the veteran served in Vietnam from 
April 1966 through May 1967.  His principal duty while 
stationed in Vietnam was "Sr Wvh Mech", and he was assigned 
to 151st Trans Det.  

A document containing audiometry results for the veteran in 
January 1997, February 1999, and April 2003, showed evidence 
that the veteran had bilateral hearing loss disability, for 
VA purposes. 

VA treatment records dated from 2003 through 2005 showed that 
the veteran received ongoing treatment for his PTSD and 
depression, and that he regularly attended group therapy 
sessions for his PTSD.  

In an October 2003 VA treatment record it was noted that the 
veteran was depressed and had poor sleep and anxiety.  He had 
no recent suicidal thoughts or prior attempts.  His energy 
was low and concentration was impaired.  He denied hearing 
voices and his thoughts were goal directed.  The diagnosis 
was major depression and a GAF score of 45 was noted.  

On a Vet Center intake form dated in December 2003, the 
veteran's mental status evaluation revealed he had a neat 
appearance, his speech had a retarded pace, his affect was 
flat and blunted, he was anxious and tense, had impaired 
memory, and had fair judgment.  He was oriented to time, 
place, and person.  He reported having friends, but no one he 
was close to.  He tended to isolate more and more over the 
years.  He reported being more depressed, withdrawn, and had 
difficulty sleeping.  He was a mechanic for about 40 years, 
and claimed he had seven jobs since leaving the military.  He 
had been married to the same woman for 33 years.  

A June 2004 private audiometric hearing test showed evidence 
that the veteran had bilateral hearing loss disability, for 
VA purposes. 

In a September 2004 VA treatment record the veteran had poor 
eye contact, but was oriented x4.  His speech was clear, 
coherent, and goal directed.  He denied hallucinations and 
delusions.  His mood was sad and anxious.  He denied suicidal 
and homicidal ideas or intent.  

On a VA examination in October 2004, the veteran reported 
having trouble with sleeping and being nervous all the time.  
He was employed as a mechanic for an electric coop and had 
worked 15 years for the same company.  He reported he went 
out to eat with his brother and his wife.  He was able to 
take care of his physical needs.  He went fishing with his 
son once a year.  He reported that in service he was in 
charge of cars and worked on generators and equipment to keep 
electricity available.  He reported his marriage was good and 
he was protective of his children.  He had a few friends that 
were veterans and his brother was his closest friend.  He had 
no leisure pursuits other than auto racing, which he no 
longer took part in.  He had thoughts of suicide, but no 
attempts.  He had no impairment of thought processes or the 
ability to communicate.  He denied delusions and 
hallucinations.  He was able to maintain good personal 
hygiene and take care of other activities of daily living.  
He was oriented to person, place, and time.  He reported no 
obsessive or ritualistic behavior.  His rate and flow of 
speech was good and relevant.  He reported no panic attacks.  
He rated himself an 8, on a depression scale of 1 to 10.  The 
diagnosis was PTSD, and a GAF score of 55 was assigned.  

In November 2004 the veteran underwent a private psychiatric 
evaluation.  The diagnosis was PTSD and a GAF score of 35 was 
assigned.  The veteran reported that many family issues that 
had come to surface over the years because of his fear and 
isolation, and that he had become increasingly withdrawn.  

A February 2005 VA mental health clinic note showed that the 
veteran had a dysphoric affect, he had poor eye contact, 
although improved since the last visit, had linear thought 
processes, but no suicidal or homicidal ideation, 
hallucinations or delusions.  The diagnosis as severe PTSD.  
In August 2005 he was agitated and angry about his skin 
condition and presented with hearing loss.   He reportedly 
operated and repaired generators while in Vietnam, and worked 
near the air strip at night.  Stress tests were reportedly 
done on jet engine at night, which required them to run full 
blast for long periods of time, and the veteran claimed the 
noise and vibrations could be felt throughout his body.  He 
reported his wife snapped and argued with him about his not 
listening and poor hearing.  He had some depression, had poor 
grooming and dress, and the therapist mostly talked to the 
top of the veteran's head.  His eye contact was almost none.  
His mood was dysphoric and his affect was constricted.  He 
was seen a few weeks later in August 2005 and he presented 
with anger, and indicated he was so angry he could not 
concentrate on his job and had trouble working.  He declined 
medication for his mental health issues, and indicated his 
solution to his problems was to be alone.  He had no friends 
and no social life.  He reported a good week with his wife.  
His mood was angry and frustrated, and his affect was flat.  

In September 2005, the veteran testified at a hearing at the 
RO.  With regard to PTSD he testified that he had trouble at 
work with depression and with his temper.  He testified he 
worked alone as a mechanic on an aerial lift.  He testified 
that his problems at work had been noted in his evaluations 
and that he had not received a merit or salary increase in 
three years.  He testified that at home he wanted to be alone 
and that he did okay with people on a one-to-one basis, but 
did not want to be in a crowd.  He testified he had problems 
sleeping, and that his only close friend was his brother, 
whom he occasionally went to dinner with.  He testified he 
had experienced homicidal and suicidal thoughts.

In a March 2006 VA audiological consultation, the veteran 
reported gradually worsening hearing loss for both ears since 
1966.  He reported he was exposed to aircraft noise, loud 
continuous generators, and weapons fire, and he did not wear 
ear protection.  He reported a constant ringing in both ears 
that was moderately loud.  He claimed his hearing loss and 
tinnitus started in 1966, and that his noise exposure in 
service caused his hearing loss and tinnitus.  His occupation 
was truck and auto mechanic, and he reported no significant 
noise exposure in this occupation.  He reported no 
recreational noise exposure.   

On VA examination in August 2006, the examiner noted that 
audiometric testing performed as part of an induction 
examination in August 1965 showed a mild hearing loss in the 
right ear and normal hearing sensitivity in the left ear, 
however, there was a notation of "unable to ascertain 
accurately due to packed cerumen".  The examiner noted that 
there was a service separation examination, that had 0 dB 
entered for both ears, but that was believed to have been 
entered in error.  The veteran reported he was a mechanic in 
service and was exposed to noise from artillery, aircraft, 
tanks, engines, and gunfire during combat in Vietnam.  He 
first notice hearing loss in 1966, and claimed he first 
noticed constant ringing and buzzing in his ears in 1966.  He 
reported some history of civilian occupational noise exposure 
as a mechanic from the use of power tools without hearing 
protection.  No civilian recreational noise exposure was 
reported.  The diagnosis was moderate to moderately-severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  The 
examiner opined that given the amount of military noise 
exposure, civilian occupational noise exposure, and the 
severity of the hearing loss, that it was as likely as not 
that the veteran's tinnitus was related to his hearing loss.  

In a September 2006 VA examination addendum, the VA 
audiologist indicated that the veteran had hearing loss in 
the right ear prior to military service, but since there was 
no valid audiometric information from his separation from 
service, the VA audiologist was "unable to determine if the 
veteran's current hearing loss is related to acoustic trauma 
incurred during his military service without resorting to 
speculation."  

On VA examination in November 2006, the veteran reported 
problems with anger, road rage, and insomnia.  He reported 
problems with his concentration and with getting along with 
other people, and was afraid he might be terminated from his 
job at the electric company.  He has been able to continue 
working as a mechanic because he was given a chance to work 
by himself.  He reported having intrusive memories and 
flashbacks, and a lot of distrust around people.  He was 
vigilant, short-tempered and irritable at home and work.  He 
isolated himself because he did not want to be around people.  
He had worked at the same electric company for approximately 
17 years.  He had been married since 1970, and reported his 
wife was very supportive and helped him understand his 
problems.  He reported he did not have friends and did not 
socialize.  He occasionally went fishing with his son for a 
leisure pursuit.  He had no history of violence or suicide 
attempts.  He stayed at home most of the time, and spent time 
with his cows because it calmed him.  He had a hobby of 
collecting scraps of metal, which had been trying to sell.  
He had reported men stealing from his scrap metal collection, 
and had no problem killing these men if he caught them.  On 
mental status examination he had adequate personal grooming, 
had a stooped posture, and had fairly good eye contact.  
There was no impairment of thought processes or 
communication, no delusions or hallucinations, and no 
suicidal or homicidal ideas or plan, and he was oriented to 
person, place and time.  His memory was intact for short and 
long term, but he recently reported he was getting forgetful.  
There was no obsessive or ritualistic behavior found, and his 
speech was coherent, relevant, and of normal rate and tone.  
He reported being nervous, but had no real panic attacks.  He 
was depressed.  He had no history of impaired impulse 
control.  It was noted that he was still employed, but had 
encounters with his supervisor about his productivity at 
work, and was worried about being terminated.  The diagnosis 
was PTSD and a GAF score of 45 was assigned.

In May 2007, the veteran testified at hearing before the 
undersigned acting Veterans Law Judge that his MOS in service 
was light wheel vehicle mechanic and that he was exposed to 
noise from generators in Vietnam and in the States.  He 
testified that he was around generators all day, and 
sometimes at night if there was problem.  He also testified 
that in Vietnam there was an Air Force compound next to his, 
which had fast speed runways that jets took off from.  He 
described a large storage shed that was used to store his 
tools and equipment, and he claimed he climbed into that to 
escape the generator noise, but that it was so hot inside the 
door could not be closed for very long.  He also reported 
being exposed to noise from helicopters taking off and 
landing.  He claimed that on the night of May 12th, before he 
went back to California, they were hit with 126 rounds of 
mortar fire.  He testified that after that he had trouble 
sleeping, add that when he went back to sleep had had a 
constant rolling in his ears.  He testified that his hearing 
difficulties and noise in his ear started in Vietnam, and 
that his hearing has gotten worse.  

In May 2007, the veteran further testified he was past 62 
years old and could retire, but he thought he would go crazy 
if he did not have something to occupy his mind.  He 
testified he worked alone, and if somebody worked with him 
there was a problem, and that he had problems with his 
supervisors.  He claimed he lost his temper at work, had 
problems with road rage, and lost his temper at home.  He 
testified he continued with group and individual therapy.  He 
testified that aside from his wife and his counselor he 
socialized with his brother.  He had a friend who moved to 
Colorado who he can no longer talk to.  He talked with a 
group of five people at working in the morning, and he talked 
with them about their equipment and any problems they were 
having.  He took medication for his PTSD.  He testified that 
his medication helped with his depression.  He described the 
sleep problems he had, which included him waking up due to 
nightmares.  He claimed he had flashbacks while awake.  He 
testified he had worked at the same place for 18 to 19 years, 
and that he worked five days a week.  He claimed he left the 
house a lot in order to be alone, and that was one of his 
wife's main complaints about him.  

III. Analysis

1.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as an organic disease of the 
nervous system) will be presumed if such disease becomes 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by noise exposure during service, 
including exposure to generators and aircraft noise.  He 
claims that his hearing and tinnitus problems started in 
service in 1966.  

A review of the record shows that VA has essentially conceded 
his exposure to noise in service.  Indeed, the veteran is 
competent to report exposure to noise.  However, a layperson 
is not qualified to opine on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Post-service audiometric testing, from 1997 to the present, 
confirm that the veteran does have current bilateral hearing 
loss disability, for VA purposes, as defined in 38 C.F.R. § 
3.385.  He has also reported having tinnitus on the most 
recent VA examination.  What is at issue is whether the 
veteran's bilateral hearing loss and/or his tinnitus are 
causally related to his active military service.  

Based upon the evidence of record as it stands, the Board 
cannot establish that the veteran's hearing loss was not 
aggravated by service.  Enlistment records show that the 
veteran clearly entered service with a left ear hearing loss 
disability.  Although the puretone thresholds in the right 
ear do not satisfy the criteria of 38 C.F.R. § 3.385 for a 
hearing loss disability, the record reflects that he did have 
pure tone thresholds of 30 at two levels of Hertz, and that 
the examiner noted a finding of a hearing defect without 
distinguishing between whether that hearing defect was 
present in one ear.  Therefore, the presumption of soundness 
does not attach.  

A preexisting disease will be considered to have been 
aggravated where there is an increase in disability during 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  

In this regard, the veteran's service separation examination 
showed his hearing loss to be less disabling than when he 
entered service in that pure tone thresholds were found to be 
0 in all frequencies.  However, in light of the recent VA 
examination findings that 0 dB was likely entered in error, 
the Board cannot assign any probative weight to these 
findings.

Therefore, the Board is left with the veteran's description 
of noise exposure in service, and his subjective complaints 
of first noticing hearing loss while on active duty in 
Vietnam.  Such evidence establishes a change in disability 
since entrance.  Although the VA examiner noted that he was 
unable to determine if the veteran's current hearing loss was 
related to acoustic trauma incurred during his military 
service without resorting to speculation, the VA examiner 
failed to consider the apparently credible complaints of 
hearing loss reported by the veteran.  In short, the Board is 
faced with a reported increase in disability during service 
and, in light of the erroneous separation findings, we cannot 
conclude that such increase was due to natural progress.  

In light of the above, the Government has failed to meet its 
strict evidentiary burden of disproving aggravation of a 
preexisting disorder.  The Board cannot establish that there 
had been no increase in severity during service and cannot 
establish that any change was due to natural progress.  Under 
such circumstances, the Board must allow the benefit sought 
on appeal, and service connection for bilateral hearing loss 
is granted.

As discussed in detail above, the VA examiner also opined 
that given the amount of military noise exposure, civilian 
occupational noise exposure, and the severity of the hearing 
loss, that it was as likely as not that the veteran's 
tinnitus was related to his hearing loss.  There is no 
contrary evidence of record as to the etiology of his 
tinnitus.  Thus, as service connection has been established 
for bilateral hearing loss on a direct basis, service 
connection is also warranted for tinnitus as secondary to the 
hearing loss.  38 C.F.R. § 3.310.  Thus, the benefit sought 
on appeal is granted.

2. Rating in Excess of 50 Percent for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the period in question is from October 
31, 2003, to the present.

The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent evaluation is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

After reviewing the evidence of record, including two VA 
examination reports, the Board concludes that the evidence, 
as a whole, demonstrates that the veteran's PTSD is no more 
than 50 percent disabling during the period from October 31, 
2003 to the present.  Fenderson, supra.  In reaching this 
conclusion, the Board notes that the veteran's symptoms 
include depression; chronic sleep disturbances; nightmares 
and flashbacks; and problems with establishing and 
maintaining effective relationships.  However, the Board 
finds that the currently documented symptoms associated with 
the veteran's PTSD are clearly contemplated by the currently 
assigned 50 percent evaluation.

With regard to the criteria necessary for the assignment of a 
higher, 70 percent, rating, the Board notes that the veteran 
simply does not have deficiencies in most areas.  With regard 
to work, the veteran has sincerely contended that his PTSD 
has affected his employment as a mechanic.  He has contended 
that he has trouble working around other people, and that he 
has started working alone in his job.  In 2005, he testified 
he had not received a merit or salary increase in three 
years.  However, despite the veteran's problems at work, 
which VA does not dispute, the record reflects that as of May 
2007 he was still employed at the same electric company for 
the past 18 to 19 years, and that he continued to work full 
time, and that he could retire, but thought he would go crazy 
if he did not have something to occupy his mind.  Thus, it 
appears that the veteran's long time job as a mechanic with 
the same company, which recently has allowed him to work 
alone, appears to be suited to the veteran's desire to not be 
surrounded by a lot of people.  With regard to judgment and 
thinking, the veteran has not reported and VA examiners have 
not reported or noted any deficiencies in these areas.  With 
regard to family relations and mood, it is apparent that the 
veteran has ongoing problems with depression and anxiety, on 
VA examination reports and VA treatment records.  However, he 
has a good relationship with his wife who he had been married 
to since 1970, and he had a good relationship with his 
brother, with whom he socialized.  He has also maintained 
contact with his son.  

Considering the other criteria listed for a 70 percent 
rating, the Board notes that the veteran has consistently 
denied suicidal and homicidal ideation, he has reported no 
obsessional rituals which interfere with his routine 
activities, he has no speech problems, no impaired impulse 
control, and no disorientation.  While he has reported having 
problems with losing his temper at work, there was no 
violence reported and he had been able to maintain his job.  
While there have been some notations that the veteran 
neglected his personal appearance when reporting for VA 
treatment, this has not been noted to be an ongoing problem.  
While has problems with depression and anxiety, he has denied 
panic attacks, and there is no indication that his depression 
affects his ability to function independently, appropriately 
and effectively - as required for a 70 percent rating.  With 
regard to difficulty in adapting to stressful circumstances 
(including work or worklike setting), it appears that the 
veteran does have difficulty in this area due to his 
depression and anxiety - as reflected in the criteria for a 
50 percent rating.

The Board concludes that while the veteran does have a few of 
the symptoms listed in the criteria for a 70 percent rating, 
his symptoms more nearly approximate the criteria for a 50 
percent rating.  It is not necessary for the veteran to have 
all the symptoms listed in the criteria for any disability 
rating in order to warrant that assignment of that rating.  
In that regard, the Board notes that the veteran does not 
meet all the criteria for a 50 percent rating, but rather, as 
explained above, his disability picture and symptoms from 
PTSD more nearly approximate the criteria for a 50 percent 
rating, rather than a 70 percent rating. 38 C.F.R. § 4.7.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work). 

The GAF scores for the period in question, from October 31, 
2003 to the present, are between 35 and 55.  The Board notes 
that while the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  As discussed 
above, the disability picture demonstrates that the veteran's 
symptoms are consistent with the currently-assigned 50 
percent rating, even considering the assigned GAF scores.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected PTSD has been no more than 50 
percent disabling since October 31, 2003, the effective date 
of service connection.  Fenderson, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
rating in excess of 50 percent for PTSD for the period from 
October 31, 2003 must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

A rating in excess of 50 percent for PTSD is denied.


REMAND

The veteran contends that he has a skin disorder of the hands 
(hyperkeratosis) and of the feet (hyperkeratinization) as a 
result of exposure to Agent Orange in Vietnam.  

The Board observes that the record reflects that the veteran 
served in Vietnam.  Therefore, exposure to herbicides may be 
presumed.  38 C.F.R. 3.307(a)(6)(iii).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, 
certain presumptions are granted for veterans who were 
exposed to the herbicide Agent Orange during service in 
Vietnam.  However, hyperkeratosis and hyperkeratinization are 
not among the conditions for which presumptive service 
connection is available.  38 C.F.R. § 3.307, 3.309.  
Notwithstanding, the veteran may still establish service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA and private treatment records dated from 1991 through 2006 
show that the veteran has received treatment for an ongoing 
skin disorder involving his hands and feet.  The diagnoses 
for such disorders have varied, including tinea manus, tinea 
pedus, callouses, hyperkeratinization, hyperkeratosis, 
psoriasis, and vesicular dyshidrosis.  In a May 1991 private 
treatment record it was noted that the veteran had a rash on 
his hands and feet, and he had been using a lot of chemicals 
at work.  In a September 2000 private podiatry record, it was 
noted that the veteran's dry and xerotic skin was due to a 
hereditary tendency, and that this would cause 
hyperkeratinization causing callous formation, with possible 
fissuring, as seen in the veteran.  

In support of his claim, the veteran submitted a September 
2003 letter from a private podiatrist, Dr. F., who had 
treated the veteran and essentially opined that the veteran's 
hyperkeratosis of the hands and feet was related to Agent 
Orange exposure in service.

Because the medical evidence is unclear as to the probable 
etiology of any current dermatological condition of the 
veteran's hands and feet, the Board finds that, pursuant to 
VA's duty to assist the veteran, a VA examination is 
necessary to decide the claim.  In the VA examination report, 
the examiner should offer an opinion as to the probable 
etiology of any current dermatological condition of the hands 
and feet, as well as an opinion as to the likelihood that any 
such disability may be due to exposure to Agent Orange in 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
VA examination to determine whether there 
is a causal relationship between any 
current skin disorder of the hands and/or 
feet and exposure to herbicides during 
active military service.  The claims file, 
to include a copy of this Remand, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review is accomplished.  

a. A diagnosis of any currently manifested 
skin disorder of the hands and/or feet 
should be made.  The examiner is requested 
to offer an opinion as to whether it is 
more likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current skin disorder of 
the hands and/or feet is causally related 
to exposure to herbicides during the 
veteran's active military service.  The 
examiner should provide supporting 
rationale for any opinion offered.  If it 
cannot be determined whether the veteran 
currently has a skin disorder of the hands 
and/or feet that is related to exposure to 
herbicides during active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

b. Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2. Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
SSOC and afforded an opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


